Graves, J.
The complainant filed his bill in the court below, to compel the defendant to convey to him certain premises in the village of Albion, and which he asserted to be a part of what was known as the “Knapp House property.”
The Circuit Court decreed a conveyance as prayed by the bill, and the defendant appealed to this court. The testimony returned is very voluminous, and we deem it unnecessary to notice it in detail.
It appears that when the village of Albion was first platted, a parcel of land between Ionia and Superior streets, and running from the Kalamazoo Kiver to ah alley one rod in width along the south side of block thirty-three, was reserved by the proprietors, and set apart from sale for mill purposes; that afterwards, the northerly part, next to block thirty-three, was devoted to other uses, *303while the Michigan Central Railroad was so laid as to cut off a corner of lot two in block thirty-three, and a large portion of the parcel which had been so reserved. This left the triangular piece marked seven, eight, and nine, as on the second plat given in the record.
It also appears that from about 1858, when Gilbert Knapp purchased the triangular piece of one Chatñeld, to the time of the bargain between complainant and defendant, in September, 1865, the lots one, two, three, and four on block thirty-three, and the parcel in question were held and occupied together as one possession and establishment; that the lots three and four, and the piece in dispute, together with the alley between, were fenced as one enclosure, and used and enjoyed with the lots one and two; and that the territorial form and extent of the “Knapp House property,” was marked and indicated as here stated by undivided ownership, by fence, and visible occupation and use at the time’ complainant bargained for it with the defendant. In addition to this, it is very clearly proved that for several years next preceding the time of complainant’s negotiation and purchase, these premises as thus held, occupied and used, had been well known as the “Knapp House property;” that they were so known when the defendant purchased the premises of Knapp, when he leased to Reed, and when he bargained with complainant.
Hnder these circumstances, the complainant, who was a stranger in the place, proceeded to bargain with the defendant for the premises as the “Knapp House property,” and the defendant not only spoke of the premises under that name in conversation with the complainant, uniformly if not universally, but, in person and by Reed whom he made his agent therefor, carefully pointed out as belonging to the premises they were in treaty about, and then denominated the “Knapp House property,” the identical triangular piece in question.
*304Tbe complainant bargained for what was known as the “Knapp House property,” and ior the whole of it, and, in doing so, naturally and reasonably contemplated the facts which applied the name to the subject matter; and the evidence is strong to show that up to the delivery of the deeds, the complainant believed that in purchasing he was buying the property bearing that name, as it had been held and occupied for' several years, and had been shown to him by defendant and Reed; and the proofs also show that the defendant knew the complainant was acting under such impression and belief when the deeds were so drawn by the defendant’s direction as to omit altogether that part of the property mentioned as the triangular piece. In this it seems to us the defendant was active in passing upon complainant as conveyances of all the land embraced by the bargain, two instruments of conveyance which he knew omitted a portion; and this opinion is much supported by the circumstance that the description in one of the deeds, as dictated by defendant, specified lots one and two, as the “Knapp House property.” This description furnished by the defendant imported that lots one and two constituted what was known as the property, and the whole of the property, bearing the name last mentioned. It was a representation by the defendant to complainant in the deed itself, which the defendant, according to the evidence before us, must have known to be untrue.
Another fact drawn from the record has some bearing upon this branch of the case. At the time of tbe bargain with complainant, Reed was occupying the whole premises under a lease from defendant, and though it was understood that complainant wanted possession of all he should purchase, no one supposed that he wanted possession of more. The parties, however, proceeded to make an arrangement with Reed to give up possession of the whole, and he agreed to do so. And, on this negotiation, neither party suggested that the necessity for giving up the triangular piece to *305complainant was less or otherwise than that for giving up the other lots. On the contrary, the necessity for securing the possession of that portion as a means of completing the bargain between the parties, was, by this conduct, as strongly evinced as the necessity for the possession of the other lots.
We are, therefore, satisfied that the defendant agreed to sell, and the complainant to buy, the “Knapp House property;” that such property in fact, and according to the understanding of the parties, included the portion in question; that the complainant belieyed the deeds he received embraced it, while the defendant knew that they did not, and knew also that the complainant was acting upon the faith that they did so, and was therein deceived. We are also satisfied that the complainant took possession under his purchase of the whole “Knapp House property,” and and so went into possession of the disputed parcel as a portion of such property.
We observed on the argument that the defendant much relied on what he deemed uncertainty, and, contradiction in the description of the property, and on inspection of the record, we find abundant evidence that this idea gave a coloring to the defendant’s answer and testimony. But the view of the defendant on this point cannot be supported.
The description as contained in the bill, before the amendment, was reasonably certain.
It pointed out the property by a name which seems to have been well known, and which distinguished the premises from other property.
It ivas also claimed that the amendment of the bill at the hearing was forbidden by rule tivenly-one of the Circuit Court in Chancery, and if not, that the amendment Avas too fundamental to be reconciled Avith the course of the court.
Neither of these positions can be maintained. The rule referred to has no application to amendments at the hearing, and the change in the bill in no manner affected *306the issue, or altered the rights oí the parties. While it was not needed to supply any real deficiency in the bill, it could have no other effect than to furnish a second, and somewhat more elaborate, description of the same property.
We think the decree below should be affirmed, with costs.*
The other Justices concurred.

 Fry on Specific Performance, 2 Am. Ed. 156, 157, top paging; Hurley v. Brown, 98 Mass. 545, and cases cited.